Filed 02/15/19                                    Case 16-10015                                                  Doc 584



             1   Ashley M. McDow (245114)
                 FOLEY & LARDNER LLP
             2   555 S. Flower St., Suite 3300
                 Los Angeles, CA 90071
             3   Telephone:    213.972.4500
                 Facsimile:    213.486.0065
             4   Email:        amcdow@foley.com
             5
                 Attorneys for Debtor,
             6   SOUTHERN INYO HEALTHCARE DISTRICT
             7

             8                            UNITED STATES BANKRUPTCY COURT
             9                               EASTERN DISTRICT OF CALIFORNIA
            10                                         FRESNO DIVISION
            11
                 In re                                             Case No.: 2016-10015
            12
                 SOUTHERN INYO HEALTHCARE                          Chapter 9
            13   DISTRICT,
                                                                   FL-003
            14                     Debtor.
                                                                   DEBTOR’S EX PARTE MOTION TO
            15                                                     FILE DOCUMENTS UNDER SEAL
                                                                   RELATING TO MOTION TO
            16                                                     DISQUALIFY ASHLEY M. MCDOW
                                                                   AND FOLEY & LARDNER AS
            17                                                     ATTORNEYS FOR DEBTOR

            18                                                     Date: N/A
                                                                   Time: N/A
            19                                                     Place: Dept. A, Ctrm 11
                                                                          U.S. Bankruptcy Court
            20                                                            2500 Tulare Street
                                                                          Fresno, CA 93721
            21

            22        EX PARTE MOTION TO FILE DOCUMENTS UNDER SEAL RELATING TO
                     MOTION TO DISQUALIFY ASHLEY M. MCDOW AND FOLEY & LARDNER
            23                      AS ATTORNEYS FOR THE DEBTOR

            24
                  TO THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN
            25    DISTRICT OF CALIFORNIA:

            26
                         SOUTHERN INYO HEALTHCARE DISTRICT, the debtor in the above-captioned
            27
                 bankruptcy case (the “Debtor”), hereby moves (the “Motion”) for an order authorizing documents
            28
                                                                -1-
                    EX PARTE MOTION TO FILE DOCUMENTS UNDER SEAL RELATING TO MOTION TO DISQUALIFY ASHLEY M. MCDOW AND
                                                                             FOLEY & LARDNER AS ATTORNEYS FOR DEBTOR
Filed 02/15/19                                       Case 16-10015                                                  Doc 584



             1   to be filed under seal in connection with its Objection to Motion to Disqualify Ashley M. McDow
             2   and Foley & Lardner as Attorneys for Debtor (the “Objection”), which Objection was ordered by
             3
                 this Court to be filed no later than February 20, 2019.
             4
                          In support of the Objection, the Debtor anticipates that it will be submitting, as exhibits to
             5
                 the Objection or a declaration in support of the Objection, certain legal invoices generated by
             6

             7   Baker & Hostetler (“Invoices”) containing information that Healthcare Conglomerates

             8   Associates, LLC and Vi Healthcare Finance, Inc. (collectively, the “Movants”) have asserted is

             9   protected by the attorney-client privilege and/or is confidential. Pursuant to this Court’s order,
            10
                 the Debtor respectfully requests that the Court authorize the filing of the Invoices under seal.
            11
                           11 U.S.C. §I07 (b) and (c), Fed. R. Bankr. Proc. Rule 9018, and Local Rule
            12
                  9018-1 provide that the bankruptcy court, for cause shown, may order documents to be
            13
                  filed under seal. Here, because of the Movants’ assertion that the documents contain attorney
            14

            15    client privileged and/or confidential information, and the fact that the Court has ordered that the

            16    Debtor file a motion seeking authority to file the Invoices under seal, the Debtor submits that it
            17    would be appropriate for the Court to enter an order authorizing the filing of the Invoices under
            18
                  seal.
            19
                           Wherefore, the Debtor respectfully requests that:
            20

            21             1.       The Motion be granted; and
            22             2.       The Debtor be authorized to file the Invoices under seal.
            23

            24

            25

            26

            27

            28
                                                                  -2-
                    EX PARTE MOTION TO FILE DOCUMENTS UNDER SEAL RELATING TO MOTION TO DISQUALIFY ASHLEY M. MCDOW AND
                                                                                FOLEY & LARDNER AS ATTORNEYS FOR DEBTOR
Filed 02/15/19                                  Case 16-10015                                                  Doc 584



             1   Dated: February 15, 2019                        Respectfully submitted,
             2                                                   FOLEY & LARDNER LLP
             3

             4
                                                         By:             /s/ Ashley M. McDow
             5

             6                                                            Ashley M. McDow
                                                                          Attorneys for Debtor, SOUTHERN
             7                                                           INYO HEALTHCARE DISTRICT

             8

             9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
                                                               -3-
                  EX PARTE MOTION TO FILE DOCUMENTS UNDER SEAL RELATING TO MOTION TO DISQUALIFY ASHLEY M. MCDOW AND
                                                                           FOLEY & LARDNER AS ATTORNEYS FOR DEBTOR
